Citation Nr: 0614143	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for residuals of a left 
foot fracture as secondary to service-connected pes planus. 

3.  Entitlement to service connection for lower back disorder 
as secondary to service-connected pes planus

(The issue of whether the overpayment of pension benefits in 
the original amount of $70 was properly created is 
adjudicated in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  Service records demonstrate that the veteran was 
awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran was scheduled for a hearing before 
a Veterans Law Judge in October 2005, but failed to appear.  
In April 2006, the Board granted the veteran's motion to 
advance on the docket.

In a September 2005 statement, the veteran appeared to be 
raising claims for entitlement to service connection for 
heart condition and hypertension.  The RO is requested to 
further develop these matters.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand for further development is required in the service 
connection claims for residuals of a left foot fracture and 
lower back disorder claimed as secondary to pes planus.  
Medical records demonstrate that the veteran received 
treatment for a fractured left foot in September 2003.  The 
veteran is asserting that this fracture occurred as a result 
of his service-connected pes planus.  VA examination report 
dated in February 2004 included examination of the veteran's 
feet; however, there was no etiological opinion provided as 
to whether veteran's additional left foot problems, if any, 
were related to his pes planus.  

For the lower back disorder claim, medical evidence shows a 
current diagnosis of moderately severe degenerative disc 
disease and osteoarthritis, most pronounced at L5-S1.  The 
record also does not include any etiological opinions 
addressing whether the veteran's current lower back disorder 
is related to his pes planus, as claimed by the veteran.  

The Board agrees with the argument of the representative for 
the veteran that etiological opinions are required for both 
claims before adjudication on the merits.  38 C.F.R. § 3.159 
(2005).

For the increased evaluation claim involving pes planus, the 
Board notes that with the additional left foot problems 
associated with the September 2003 fracture, it is not clear 
from the record what symptomatology is due to the veteran's 
pes planus versus any residuals from the left foot fracture, 
or his non-service connected severe hallux valgus.  VA 
examination report dated in February 2004 did not 
differentiate between service and non-service connected 
symptoms.  

Additionally, the record includes foot evaluations performed 
by VA examiners in September and October 2005.  This evidence 
was not considered by the RO in the last supplemental 
statement of the case issued in September 2005.  The veteran 
also did not submit a waiver of initial consideration of this 
evidence by the RO.  In Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit Court emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
the Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  In light of the Federal Circuit decision discussed 
above, the most appropriate action would be to remand this 
claim to the RO for initial consideration of the additional 
evidence.  

Lastly, in a written statement dated July 2005, the veteran 
essentially asserted that his pes planus has worsened.  His 
last VA examination was dated in February 2004.  Therefore, 
this claim warrants a new VA examination to consider the 
current condition of the veteran's pes planus.  38 C.F.R. § 
3.159 (2005); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  In 
addition, in a March 2004 statement, the veteran asserted 
that he was not given a fair examination.  Based upon the 
above information, the Board finds that another VA 
examination is necessary.  38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain a VA 
etiological to 
determine the nature, extent, of the 
veteran's pes planus, and the nature, 
extent, and etiology of the residuals of a 
left foot fracture, if any, and for the 
lower back disorder.  All special studies 
and tests should be completed.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.  

First, the examiner should determine the 
veteran's current symptomatology involving 
his pes planus.  

Second, the examiner should determine 
whether the veteran has any additional 
left foot symptomatology that is not 
symptoms of pes planus.  If the veteran 
has additional left foot symptomatology, 
the examiner is asked to determine whether 
it is as least as likely as not that such 
additional left foot symptomatology is 
related to his pes planus. 

Third, the examiner should determine 
whether the veteran's current lower back 
disorder is at least as likely as not 
related to his pes planus.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the new evidence, including the VA 
medical records through October 2005, and 
re- adjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






